IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                    : No. 653
                                         :
ORPHANS’ COURT PROCEDURAL                : SUPREME COURT RULES DOCKET
                                         :
RULES COMMITTEE                          :


                                       ORDER


PER CURIAM:



             AND NOW, this 9th day of December, 2014, Risé P. Newman, Esquire,

Philadelphia, is hereby appointed as a member of the Orphans’ Court Procedural Rules

Committee for a term of three years.